Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Attachment to Advisory Action
Applicants amendment filed 02/04/2022 has been fully considered, however, the amendment has not been entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to the amended plug being “composed of a soluble material, and a solvent can be flushed through the honeycomb core to erode and remove the plugs” in claim 11.
	Further, the amendment, regarding “the plugs” recited in line 21 in claim 11 raises the issue of being indefinite. Specifically, “a plug” is recited in line 10, however, “the plugs” is recited in line 21, therefore, there is inconsistent use of singular and plural nouns in the claim. It is suggested to amend “the plugs” to “the plug” in line 21, in order to ensure proper antecedent basis in the claim language.   
/MARY I OMORI/Examiner, Art Unit 1784